255 S.E.2d 793 (1979)
STATE of North Carolina
v.
Jeff DEMENT.
No. 799SC297.
Court of Appeals of North Carolina.
July 3, 1979.
*794 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Marilyn R. Rich, Raleigh, for the State.
Conrad B. Sturges, Jr., Louisburg, for defendant-appellant.
MITCHELL, Judge.
The defendant assigns as error the action of the trial court in requiring his counsel to represent him in the probation revocation hearing only two hours after the appointment of counsel by the court. Neither the defendant nor his attorney requested that the court grant additional time to prepare a defense. Nothing in the record suggests that the defendant's attorney did not have ample time to prepare any defense the defendant may have had. Therefore, this assignment of error is overruled. See State v. Woody, 271 N.C. 544, 157 S.E.2d 108 (1967).
The defendant next assigns as error the findings of fact and conclusions of law by the trial court and contends that they were not supported by the evidence. Sufficient evidence was presented in the verified and uncontradicted violation report served upon the defendant to support the trial court's findings and conclusions. State v. Duncan, 270 N.C. 241, 154 S.E.2d 53 (1967). Additionally, the uncontradicted testimony of the defendant's probation officer was *795 sufficient to support the findings and conclusions. This assignment of error is overruled.
The judgment of the trial court is free from reversible error and is
Affirmed.
ROBERT M. MARTIN and WEBB, JJ., concur.